TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 29, 2013



                                      NO. 03-11-00538-CV


                    Susan Combs, Texas Comptroller of Public Accounts,
               and the Office of the Comptroller of Public Accounts, Appellant

                                                  v.

                The Texas Civil Rights Project and Sarah Canright, Appellee




           APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
           VACATED AND DISMISSED FOR WANT OF JURISDICTION –
                        OPINION BY JUSTICE FIELD
                CONCURRING OPINION BY JUSTICE GOODWIN
               DISSENTING OPINION BY CHIEF JUSTICE JONES




THIS CAUSE having this day come on to be considered, and the Court being of the opinion that

there was error in the order of the trial court: IT IS ACCORDINGLY considered, adjudged and

ordered that the trial court’s order is vacated and the suit is dismissed for want of jurisdiction. It

is FURTHER ordered that the appellee pay all costs relating to this appeal, both in this Court

and the court below; and that this decision be certified below for observance.